21 F.3d 1113
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ron GRAFFT, Plaintiff-Appellant,v.STATE OF ARIZONA, Defendant-Appellant.
No. 92-17109.
United States Court of Appeals, Ninth Circuit.
Submitted March 28, 1994.*Decided April 25, 1994.

1
Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges


2
MEMORANDUM**


3
Ron Grafft appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action against the State of Arizona.  We affirm.  We agree with the district court that neither the state nor its Department of Public Safety are "persons" within the purview of section 1983.   See Will v. Michigan Department of State Police, 491 U.S. 58, 70-71 (1989);   Hale v. Arizona, 993 F.2d 1387, 1398 (9th Cir.)  (en banc), cert. denied, 114 S.Ct. 386 (1993).


4
The state's request for sanctions pursuant to Federal Rule Appellate Procedure 38 is denied.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3